Citation Nr: 0605530	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently evaluated 40 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In his September 2003 substantive appeal, VA Form 9, the 
veteran indicated he wanted a personal hearing before the 
Board at the RO - often referred to as a travel Board 
hearing.  No hearing has been scheduled.  In June 2005, 
however, the Board wrote the veteran to determine whether he 
still wanted a hearing before the Board.  The letter stated 
that, if no response was received within 30 days, the Board 
would assume he does not want a hearing and proceed 
accordingly.  No response has been received from him and/or 
his accredited representative requesting a hearing.  
Accordingly, the Board presumes the veteran no longer wants a 
hearing.

Since the evidence must be further developed, this case is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

VA's Rating Schedule provides that seizure disorders are to 
be rated on the basis of their type and frequency.  The 
Rating Schedule states that both major and minor seizures may 
involve unconsciousness, and the medical evidence indicates 
that at least some of the veteran's seizures appear to 
involve periods of unconsciousness.  Further, a VA 
compensation examiner in October 2004 diagnosed "complex 
partial seizures (major)."  In his report, he noted the 
veteran's claim that he had experienced a series of episodes 
of passing out that had been called seizures and that would 
usually come on with stress.  It was stated that he had 
"mild ones" every two weeks in which he would get sweaty 
related to stress.  He also reported that his last "big" 
seizure was in December 2003.  Based on the descriptions of 
the seizures given by the veteran and the comments and 
diagnoses by examiners, the Board is unclear as to whether 
his seizures are "major" or "minor," as contemplated by 
the Rating Schedule, and of their relative frequency.  
These determinations are essential to properly rating his 
disability.

Therefore, this case is REMANDED to the RO (via the AMC) for 
the following additional actions:  

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have treated or examined 
him for a seizure disorder since 
March 2004.  After obtaining any 
necessary authorization, request copies 
of the records of all treatment or 
examination he identifies.  All records 
obtained should be associated with the 
claims file.  

2.  Upon receipt of all requested 
records, schedule the veteran for a 
neurological examination to assess the 
severity of his seizure disorder.  To 
assist in making this determination, the 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be completed.  The 
examiner's report should set forth in 
detail all current symptoms, pertinent 
clinical findings, and diagnoses.  The 
examiner should state whether the veteran 
has major or minor seizures, 
as contemplated by VA's Rating Schedule, 
and state the frequency of each type of 
seizure, as appropriate.  



3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If benefits are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

